DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second pair of resilient arms coupled to a distal end portion of said locking member, each pair of resilient arms adapted to biasingly move apart” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that the first pair of resilient arms 312a and 312b are disclosed and shown in at least figure 3B, however, no “second pair of resilient arms” is discussed in the specification or identified in the drawings.  As best understood, the identified arms in figure 3B (reproduced below) are the intended structure as no other pair of arms is shown on the locking member, however, appropriate amendment and clarification is necessary in response this action.

    PNG
    media_image1.png
    597
    558
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 8 recites “a second pair of resilient arms coupled to a distal end portion of said locking member, each pair of resilient arms adapted to biasingly move apart” however the specification and drawings do not specifically discuss or identify a second pair of resilient arms distinct from the first pair of resilient arms 312a and 312b.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by De Marco et al. (US 2018/0180083).
Claim 1:
	De Marco discloses a fastening device (1, figure 1) for fastening a panel to a wall (para. [0003]), comprising: a male member (3), having a head portion (8) provided at a proximal end along a first central axis (A-A’) and an impact retention stem (13, 14) protruding from said head portion along said first central axis towards a distal end (7), said male member further comprising at least one tooth portion (15) extending away from said first central axis of said head portion (figures 4A-4B); a female member (2), comprising a first cavity (6), extending in a direction along a second central axis (A-A’, figure 1) and adapted to guidingly receive said impact retention stem (figures 1 and 9-11), a periphery of said female member having at least one lip portion (23) extending towards said second central axis and adapted to lockably engage with said tooth portion (figures 5A, 5B), and a second cavity (5), extending in a direction perpendicular to and intersecting with said second central axis (figures 5A, 5B); a locking member (4), configured to be guidingly received by said second cavity (5, figures 1 and 7-13) and adapted to retainingly receive said impact retention stem (figures 9-11) and provide a biasing force along said first central axis towards said head portion in cooperation with said tooth portion when operably engaged with said lip portion (figures 9-11).
Claim 2:
	De Marco discloses that the locking member (4) further comprises: an elastically deformable clamping member (31, 32, 33), provided substantially centrally along a longitudinal axis (B-B’) and adapted to retainingly receive said impact retention stem (figures 9-11), and a release recess (30), provided adjacent to said clamping member along said longitudinal axis (figure 6A); wherein said locking member is adapted to slidably move within said second cavity between a locking position (figures 7 and 8), axially aligning said clamping member with said first cavity, and a release position (figures 12 and 13), axially aligning said release recess with said first cavity.
Claim 3:
	De Marco discloses that said impact retention stem (13, 14) is adapted to execute a push-force perpendicular to said central axis on said clamping member, during use (figure 9).
Claim 4:
	De Marco discloses that said clamping member (31, 32, 33) is adapted to execute a push-force in a direction parallel to said central axis on said impact retention stem (figure 9).
Claim 5:
	De Marco discloses that said impact retention stem (13, 14) further comprises a tapered surface portion (7, figure 4B), provided adjacent to said head portion and converging towards said distal end (figure 4B), configured to cooperatingly engage with said clamp member so as to push said clamping member apart when moved towards said first cavity of said female member during use (figure 9).
Claim 6:
	De Marco that the fastening device further comprises a sealing ring (see marked-up figure 9 below) adapted to provide a seal between said female member (2) and the wall.

    PNG
    media_image2.png
    384
    431
    media_image2.png
    Greyscale

Claim 7:
	De Marco discloses that said clamping member comprises at least two resilient arms (33, 32; figure 6A) arranged in a V-shape configuration (the arms converge) and adapted to biasingly move apart.

    PNG
    media_image3.png
    347
    416
    media_image3.png
    Greyscale


Claim 8:
	De Marco discloses that said clamping member comprises a first pair of resilient arms (33) coupled to a proximal end portion of said locking member and a second pair of resilient arms (28) coupled to a distal end portion of said locking member, each pair of resilient arms adapted to biasingly move apart (figure 6A).
Claim 9:
	De Marco discloses that said locking member comprises a central passage (between 29-29 through the locking member terminating at 26) arranged along a longitudinal axis of said locking member and configured to operably engage with a partial central wall structure provided within said second cavity of said female member (figure 6A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726